DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 as filed 01/11/2021 are the current claims hereby under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 and 07/28/2021 have been considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, please change “a proximal end coupled to a blood collection device” to read “a proximal end coupled to [[a]] the blood collection device” if the blood collection devices are the same.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1 and 11, the generic placeholders “a distal connector” and “a proximal connector,” with the transitional phrase “configured to,” are modified by the functional language “couple to a catheter assembly” and “couple to a blood collection device,” respectively. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claims 4-7 further describe corresponding structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears to the examiner that claims 15-20 are intended to be dependent from claim 11 and not from claim 1. As currently recited, claims 2 and 15, 3 and 16, 4 and 17, 5 and 18, and 6 and 19 recite the same subject matter. Claim 20, dependent from claim 1, recites overlapping with claim 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-12, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty (US 20050027233 A1).
Regarding Claim 1, Flaherty discloses an adapter ([0030], indicator unit 48), comprising:
a distal end (Fig. 2 and [0030], end of tubing segment 50 including insertion element 53), comprising a distal connector ([0030], insertion element 53) configured to couple to a catheter assembly (see Fig. 2, insertion element 53 connect is configured to connected volumeter 57 to a catheter assembly by connecting to a receiver element 52);
a proximal end (Fig. 2 and [0030], end of tubing section including port tubing segment 59), comprising a proximal connector ([0031], syringe port 60, which may be a needle-less female luer-lock connector, for example, is provided on the port tubing segment 59) configured to couple to a blood collection device ([0031], a residual blood collection reservoir 69 typically may be covered by a syringe barrel 64 of a protective container such as the covering syringe 63 having a syringe connector 65 which may be a male luer-lock connector element, for example, for removable connection to the companion syringe port 60); and
a fluid pathway (Fig. 2 and [0030], volumeter 57) disposed between the distal end and the proximal end (See Fig. 2), wherein the fluid pathway includes a non-linear portion ([0030], volumeter 56 is typically a clear, transparent device having an elongated, generally spiral configuration, as shown in FIG. 2).

Regarding Claims 2 and 15, Flaherty further discloses wherein the non-linear portion forms a coil shape (See Fig. 2A, the spiral, or coil, configuration is shown).

Regarding Claims 7 and 20, Flaherty further discloses wherein the proximal connector comprises a female luer connector ([0031], syringe port 60, which may be a needle-less female luer-lock connector).

Regarding Claim 8, Flaherty further discloses wherein the non-linear portion extends through a tube (See Fig. 2A, the tube which forms the spiral of the volumeter is linear at the distal end 50 and the proximal end 59 with the non-linear portion extending through the middle the tube).

Regarding Claim 9, Flaherty further discloses a lumen ([0030], lumen formed by the tubing of the system and including the transparent volumeter casing 57) extending through the distal end and the proximal end (A lumen through which the blood flows when the system is in use is formed through the proximal and distal ends as the ends are in fluid communication and includes the tubing segments, 50 and 59 which end into the distal and proximal ends respectively as shown in Figs. 2 and 2A), wherein the tube is disposed within the lumen ([0030], a volumeter 56…may be encased in a transparent volumeter casing 57. In Fig. 2A, the volumeter tubing is disposed within the lumen formed when the casing encases the tube).

Regarding Claim 10, Flaherty further discloses a middle portion ([0030], transparent volumeter casing 57) disposed between the distal end and the proximal end (See Fig. 2), wherein the middle portion surrounds the tube ([0030], a volumeter 56…may be encased in a transparent volumeter casing 57).

Regarding Claim 11, Flaherty discloses a blood collection set ([0033], device 31 is initially used to obtain blood from a subcutaneous vein of a patient), comprising:
a blood collection device ([0033] and Fig. 2, the covering syringe 63, this blood is collected-in the blood collecting reservoir 69); and
an adapter ([0037], indicator unit 48), comprising:
a distal end (Fig. 2 and [0030], end of tubing segment 50 including insertion element 53), comprising a distal connector ([0030], insertion element 53) configured to couple to a catheter assembly (see Fig. 2, insertion element 53 connect is configured to connected volumeter 57 to a catheter assembly by connecting to a receiver element 52);
a proximal end (Fig. 2 and [0030], end of tubing section including port tubing segment 59) coupled to a blood collection device (See Fig. 2 and [0030]-[0033], the syringe 63 is connected the syringe port 60); and
a fluid pathway (Fig. 2 and [0030], volumeter 57) disposed between the distal end and the proximal end (See Fig. 2), wherein the fluid pathway includes a non-linear portion ([0030], volumeter 56 is typically a clear, transparent device having an elongated, generally spiral configuration, as shown in FIG. 2)

Regarding Claim 12, Flaherty further discloses wherein the blood collection device comprises a syringe (Fig. 2 and [0033], covering syringe 63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (US 20050027233 A1) as applied to claim 1 above, and further in view of Grabowski (US 20150025348 A1).
Regarding Claims 3 and 16, Flaherty discloses the adapter of claim 1 as described above.
However, Flaherty does not explicitly disclose wherein the non-linear portion forms an S-shape. Grabowski teaches an adapter ([035], channel 112) for connecting a blood collection device (Fig. 1A and [0035], vacuum-containing blood tube 110) to a patient (Fig. 1A) wherein a non-linear portion ([0035], resistance path 120) forms an S-shape ([0038], the resistance path can be arranged in a serpentine pattern. A serpentine pattern as shown in fig. 1A, forms at least 1 s shape). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the non-linear portion disclosed by Flaherty to form an s shape as taught by Grabowski to limit the velocity and flow rate of fluid flowing through the system and reduce the size the total size of the device (Grabowski [0038]). One of ordinary skill in the art would recognize that applying the known technique of controlling the length, size, and shape of the fluid path to limit the velocity and flow rate of fluid flowing through the system such that the shear stresses and shear rates that approximate of the physiological model as taught by Grabowski to the system of Flaherty would yield only the predictable result of limiting hemolysis. One of ordinary skill in the art would further recognize that choice the desired shape and length would be a mere design choice that would be obvious to make to optimize performance of the device based on the desired parameters of the systems such as total length and flow velocity. 

Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (US 20050027233 A1) as applied to claim 1 above, and further in view of Marx (US 20150283334 A1).
Regarding Claims 4-5 and 17-18, Flaherty teaches the adapter of claim 1 as described above.  
However, Flaherty does not disclose wherein the distal connector comprises a male luer threaded connector or a male luer slip connector. Marx teaches an adapter for a medical device (Abstract) wherein a distal connector comprises a male luer threaded connector, a male luer slip connector, or a blunt cannula ([0150], the first end portion 212 and second end portion 214 of connector 204 and the first end portion 112 and second end portion 114 of connector 104 may comprise any of a male or female fitting Luer lock and slip tip. One of ordinary skill in the art would understand that a male Luer lock or slip tip is a blunt cannula). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal and distal connectors disclosed by Flaherty to be specific Luer lock connection as taught by Marx to provide substantially leak-free connections between a male taper fitting and a corresponding female taper fitting of medical and laboratory instruments using a standardized system (Marx [0138]). One of ordinary skill in the art would recognize that substituting the well-known luer lock or slip tip as taught by Marx for the connectors taught by Flaherty would yield only the predictable result of allowing for connections between devices.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (US 20050027233 A1) as applied to claim 1 above, and further in view of Bullington (US 20180140240 A1).
Regarding Claim 13, Flaherty discloses the adapter of claim 1 as described above.
However, Flaherty fails to disclose wherein the blood collection device comprises a needle configured to pierce a seal of an evacuated blood collection tube. In a separate embodiment, Flaherty suggests that the distal connector could include a port which may be a needle-less port or a protective needle port, for example, known by those skilled in the art ([0043]). 
Bullington teaches an adapter for a catheter system wherein a blood collection device ([0142], adapter 1330) comprises a needle ([0138] and Fig. 28, puncture member 1338 is a needle) configured to pierce a seal of an evacuated blood collection tube ([0142], With the fluid reservoir 1360 being an evacuated container, the insertion of the puncture member 1338 is such that a negative pressure within the fluid reservoir 1360 is exerted through the lumen 1334 of the adapter 1330 (e.g., via the lumen 1339 of the puncture member 1338)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood collection device including a syringe as disclosed by Flaherty to be device including a needle for puncturing an evacuated tube as taught by Bullington to engage with a wide variety of suitable collection devices known in the art to maintain sterility and prevent accidental needle pricks (Flaherty [0138]-[0140]). One or ordinary skill in the art would recognize that substituting a collection device including a needle as taught by Bullington for a syringe as disclosed by Flaherty would be a simple substituting of known elements in the arts that would yield only the predictable result of connecting tubing to a negative pressure source without requiring any ingenuity.  

Regarding Claim 14, Bullington further discloses wherein the blood collection device further comprises a cylindrical holder ([0137] and Fig. 28, shroud 1343) extending around the needle (See Fig. 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791